DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 August 2021 has been entered.

The rejection in section 5 of the detailed portion of the office action mailed 13 May 2021 is withdrawn due to applicant’s claim amendments and arguments filed 06 August 2021.  A modified ground of rejection is given below.
 	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP-2006-263053-A, machine translation attached to the instant office action) further in view of Rudick (U.S. 6,226,818 B1) and still further in view of Kohaut et al. (U.S. 4,621,022).
    Masahiro teaches foam filler material for use in fabric bags designed to provide cushioning to a user (abstract).  The foam filler elements can be in the form of a central body with rectangular arms that extent from the body and are separated by “V” shaped crevices (Figure 1b).  The arms have a width 
     The instant invention claims foam pieces that have arms coming out from a central node with the length of the arms being less than the width of the arms and a recess between arms and the arms in the shape of a rectangular tongue.  The instant invention further claims a through hole in the body of the fill material and the fill material being used in different compartments of a pillow.
     It would have been obvious to one of ordinary skill in the art that variation in the width and length of the arms of Masahiro within the ranges taught by the reference will produce arms that range from having a width greater than the length of the arm, as well as arms with the length and width being equal, and arms with the width being smaller than the length.  It would have been obvious to one of ordinary skill in the art to have used elements with arms that have a width greater than their . 

Applicant's arguments filed 06 August 2021 have been fully considered but they are not persuasive.
    Applicant argues that an element with rectangular arms with a width greater than their length was not taught by the previous rejection.  The modified rejection above provides this limitation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783